Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.            Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, composition of matter).   
             Claim 14 recites an optical signal comprising a sequence of frames, wherein each frame includes a plurality of data sequences, a longer training sequence, and a plurality of shorter training sequence.  
            Claim 14 recites a transitory form of signal transmission, often referred to as “signal per se”, such as propagating electrical or electromagnetic signal or carrier wave.   A signal is not a process because it is not a serial steps, a signal has no physical structure, thus it does no fit within the definition of a machine, a signal is not a matter but a form of energy and therefore is not a composition of matter, and a signal is a form of energy, thus it does not fit the definition of manufacture.  Therefore, claim 14 does not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, composition of matter).
Claim Rejections - 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.            Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xian Zhou et al. (“Polarization-Multiplexed DMT with IM-DD using 2x2 MIMO processing based on SOP estimation and MPBI elimination”, IEEE Photonics Journal, Volume 7, Number 6, December 2015).
             Regarding claim 14, Xian Zhou teaches an optical signal (see abstract and figs. 4a, 4b, 4c, 4d), comprising a sequence of frames (DMT frame in fig. 4d), each frame including:
            A plurality of data sequences (see section 3.1, Simulation Model, and fig. 4d, “the transmitted data stream”);
            A longer training sequence for 2x2 MIMO channel estimation of a channel over which the optical signal is transmitted (see section 3.1, Simulation Model, and fig. 4d, “40 time-interleaved training symbols for channel estimation”), and 
           A plurality of shorter training sequence for SOP estimation of the optical signal (see section 3.1, Simulation Model, and fig. 4d, “one training symbol for symbol synchronization and SOP estimation”), 
           wherein a shorter training sequence (section 3.1, Simulation Model, “one training symbol for symbol synchronization and SOP estimation”) is arranged between each two subsequent data sequences (see the DMT frame structure in fig. 4d).
Allowable Subject Matter
6.            Claims 1-13 are allowed over prior art of record.

Conclusion
7.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               Hueda et al. (US Patent No: 11,212,009 B2) is cited to show an optical signal receiving system (see 400 in fig. 4 and col. 7, lines 60-67, col. 8, lines 1-35) with a CD equalizer (CD Equalizer 420 in fig. 4) and PMD equalizer (Adaptive PMD Equalizer 430 in fig. 4).
              ZHOU XIANG et al. (TW 202044786 A) is cited to show an optical signal receiving system (see abstract and 200 in fig. 2) with a 2x2 MIMO equalizer (220, fig. 2) for I/Q phase error compensation and a 2x2 MIMO equalizer (260, fig. 2) for synchronization bandwidth equalization and polarization recovery (see Description). 
              ZAMANI, Mahdi et al. (WO 2013/152739 A1) is cited to show an optical signal receiving system (see abstract and 230 in fig. 2 and and 500 in fig. 5) with a 2x2 MIMO FIR equalizer (510, fig. 5) for compensating noise (see page 15, paragraph 0045) and a 4x4 MIMO FIR equalizer (520, fig. 5) for filtering the signals (see page 15, paragraphs 0046 and page 16, paragraph 0047). 
               Cvijetic et al. (US Patent Application Publication No: 2012/0263467 A1) is cited to show a MIMO DSP equalizer (see 400 in fig. 4) with channel estimation (402 in fig. 4) and 2x2 MIMO processing (403, 404, fig. 4).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636